EXHIBIT 10.2

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fourth Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of September 20, 2005, by and among SeraCare Life Sciences, Inc., a
California corporation (the “Corporation”) and Michael F. Crowley II
(“Crowley”).

 

WHEREAS, SeraCare, Inc. (the former parent of the Corporation, now known as
Biomat USA, Inc.) and Crowley entered into that certain Employment Agreement,
dated November 1, 2000 (as amended by the First Amendment, the Second Amendment
and the Third Amendment, the “Employment Agreement”).

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated
August 24, 2001, SeraCare, Inc. assigned its rights and obligations under the
Employment Agreement to the Corporation.

 

WHEREAS, pursuant to that certain amendment to Employment Agreement, dated
November 6, 2001 (the “First Amendment”), the Corporation and Crowley extended
the term of the Employment Agreement to September 25, 2004.

 

WHEREAS, pursuant to that certain second amendment to Employment Agreement,
dated June 4, 2003 (the “Second Amendment”), the Corporation and Crowley
extended the term of the Employment Agreement to September 25, 2005.

 

WHEREAS, pursuant to that certain third amendment to Employment Agreement, dated
November 16, 2004 (the “Third Amendment”), the Corporation and Crowley extended
the term of the Employment Agreement to September 25, 2006 and increased
Crowley’s annual compensation to $275,000.

 

WHEREAS, the Corporation and Crowley wish to amend the Employment Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the parties hereto,
intending to be legally bound, agree as follows:

 

1. Amendment to Employment Agreement.

 

a. Section 8 of the Employment Agreement is hereby amended by extending the term
of the Employment Agreement until September 25, 2007.



--------------------------------------------------------------------------------

b. Except as amended by this Amendment, the provisions of the Employment
Agreement shall continue for all purposes without interruption and the
Employment Agreement shall remain in full force and effect.

 

2. Governing Law. The validity of this Amendment and the interpretation and
performance of all of its terms shall be controlled by the substantive law of
California, including California law concerning the interpretation and
performance of contracts.

 

3. Counterparts. This Amendment may be executed in counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts when taken together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
duly executed and delivered as of the date set forth above.

 

CORPORATION: SERACARE LIFE SCIENCES, INC. By:  

/s/ Jerry L. Burdick

Name:  

Jerry L. Burdick

Title:  

Secretary

     

 

CROWLEY:

/s/ Michael F. Crowley, Jr.

Michael F. Crowley, Jr.